Citation Nr: 0920748	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued in 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted service connection for asbestosis with pleural plaque 
and fibrosis due to asbestos exposure with a noncompensable 
evaluation effective July 28, 2002 and a 10 percent 
evaluation from September 17, 2003.  The Veteran filed a 
timely notice of disagreement with the decision, to include 
that his disability warranted an earlier effective date.  In 
his January 2005 substantive appeal, the Veteran indicated he 
was appealing only the evaluation of asbestosis rated at 10 
percent.  He did not mention seeking a compensable evaluation 
for the period from July 2002 to September 2003.  In written 
correspondence dated in February 2007, the Veteran withdrew 
his appeal of the effective date.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2008). 

In February 2007, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  He did not mention 
seeking a compensable evaluation for the period from July 
2002 to September 2003.  

In August 2007, this case was remanded for additional 
development; it is again before the Board for further 
appellate review. 


FINDING OF FACT

The Veteran's service-connected asbestosis is not manifested 
by forced vital capacity (FVC) of 65 to 74 percent predicted 
or diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 56 to 65 percent 
predicted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159, 4.1-
4.10, 4.97, Diagnostic Code 6833 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Veteran was provided with this notice 
in August 2002.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Veteran was provided with this notice in December 2006.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded a VA 
medical examination in March 2008.  Service treatment 
records, VA medical records and examination reports, non-VA 
medical records, a transcript of the Veteran's hearing 
testimony and lay statements have been associated with the 
record.  

The Board notes that the Veteran provided medical evidence 
subsequent to the most recently issued supplemental statement 
of the case in April 2008.  The Veteran did not provide a 
waiver of initial AOJ review.  See 38 C.F.R. § 20.1304 
(2008).  However, as the August 2008 medical record he 
submitted does not provide any additional evidence which 
could be used to substantiate the Veteran's claim for an 
evaluation of an initial disability rating for asbestosis, 
the Board finds that it may proceed with adjudicating the 
claim and that a remand is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

At his February 2007 hearing, the Veteran testified that his 
service-connected asbestosis has worsened in severity, 
requiring three separate inhalers each day.  

The Veteran's service-connected asbestosis is rated at a 10 
percent disability rating under Diagnostic Code 6833, which 
provides that asbestosis is to be rated under the General 
Rating Formula for Interstitial Lung Disease.  This Formula 
states that a 10 percent evaluation is warranted for FVC of 
75- to 80-percent predicted value, or; DLCO (SB) of 66- to 
80-percent predicted.  A 30 percent evaluation is warranted 
for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65- percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 
6833.

A September 2003 private medical record shows that the 
Veteran had multiple tiny pulmonary nodules measuring less 
than three millimeters and evidence of calcified pleural 
plaque suggestive of asbestos related disease.  
Contemporaneous pulmonary function tests revealed that the 
Veteran's pre-bronchodilator FVC was 76 percent predicted and 
post-bronchodilator FVC was 75 percent predicted.  His 
diffusion capacity was normal.  The examiner noted that the 
forced vital capacity, forced expiratory flow and total lung 
capacity were decreased.

Private medical records from April 2004 show that the Veteran 
had stable asbestos related pleural plaques.  The Veteran's 
lungs were clear.  June 2004 private medical records show 
that the Veteran reported shortness of breath and occasional 
wheezing.  His respirations were unlabored and his breath 
sounds were clear without wheezes, rhonchi or rales.  July 
2004 VA medical records show that the Veteran has chest pain 
secondary to hard coughing with bronchitis.  He was admitted 
to the hospital and placed on antibiotics and nebulizing 
treatments.  He was stable to be discharged two days later.   

A November 2004 VA examination report shows that the Veteran 
had dyspnea on exertion which was progressive and associated 
with a cough which was productive.  He gave a history of 
hemoptysis which was worse after coughing.  Upon examination, 
there was dullness on percussion over both lower zones with 
diminished air entry and fine crepitations over both bases.  
The assessment was asbestosis plaque disease in pleura, chest 
pain, bronchitis and hypercholesterolemia.  Contemporaneous 
pulmonary function tests showed FVC of 86.8 percent predicted 
and DLCO (SB) of 79.9 percent predicted.  December 2004 VA 
pulmonary function tests also showed FVC of 86.8 percent 
predicted and DLCO (SB) of 79.9 percent predicted.

January 2005 VA medical records show that the Veteran had 
stable asbestos pleural plaques and was currently on 
albuterol and Atrovent inhalers.  A pulmonary function test 
showed an FVC of 78.6 predicted.  The assessment was that the 
Veteran most likely had asthmatic bronchitis with a favorable 
response to inhalers and asbestos exposure with evidence of 
pleural plaques.

A March 2008 VA examination report shows that the Veteran had 
moderate, persistent asthma which was treated with inhaled 
bronchodilator and inhaled anti-inflammatory medications.  
The examiner also noted that the Veteran had stable 
asbestosis which was not under any current treatment.  The 
Veteran indicated that he had several asthma attacks per 
year.  He had wheezing monthly or less often and dyspnea 
occasionally on mild exertion and frequently on moderate 
exertion.  The Veteran had a cough which was worst in the 
morning and at night, worsening shortness of breath and 
tightness in the chest for which he was using inhalers.  The 
examiner assessed moderate persistent asthma with symptoms of 
daily coughing, wheezing, and chest tightness, dyspnea on 
exertion and airway sensitivity which had flared after an 
acute respiratory infection.  A short course of oral 
prednisone was indicated to regain control of his symptoms.  
The Veteran needed to be on an inhaled steroid (Asmanax).  
The examiner recommended continuing Formoterol (a long-acting 
bronchodilator) and using albuterol as needed.  The examiner 
also assessed stable pleural plaques on computed tomography 
(CT) scan of the chest and noted that the Veteran had a 
history of asbestos exposure.  The pleural plaques were 
stable and did not require any CT surveillance.  There was no 
evidence of interstitial lung disease on review of high 
resolution CT scan.  Pulmonary function tests showed FVC of 
87.9 predicted and DLCO (SB) of 97.2 predicted.  The examiner 
noted that the Veteran's pulmonary function tests were within 
normal limits, including diffusion capacity, which was the 
best indicator of asbestosis.  He opined that the Veteran's 
service-connected asbestosis was not responsible for the 
pulmonary functional limitations (dyspnea upon exertion).

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected asbestosis does not warrant a 
higher disability rating.  As noted above, in order to 
warrant a higher disability rating under Diagnostic Code 
6833, the Veteran's service-connected disability would need 
to be manifested by FVC of 65 to 74 percent predicted or DLCO 
(SB) of 56 to 65 percent predicted.  However, the pulmonary 
function test results of record show that the Veteran's FVC 
has been consistently above 74 percent predicted and his DLCO 
(SB) has been above 65 percent predicted.  As such, a higher 
disability rating under the Diagnostic Code 6833 is not 
available.  The Board has considered rating the Veteran's 
service-connected asbestosis under other Diagnostic Codes, 
however, all Diagnostic Codes relating to interstitial lung 
disease are rated under General Formula for Rating 
Interstitial Lung Disease.  As noted, the Veteran's service-
connected asbestosis would not warrant a higher rating under 
this Formula.  38 C.F.R. § 4.97, Diagnostic Codes 6825 to 
6833 (2008).

The Board notes that the Veteran has asserted that he suffers 
from daily symptoms of wheezing, coughing and chest tightness 
which requires the use of an inhaled steroid and 
bronchodilator.  This symptomatology would meet the criteria 
for a higher disability rating under Diagnostic Code 6846, 
pertaining to sarcoidosis, which provides a 30 percent 
disability rating for pulmonary involvement with persistent 
symptoms requiring low dose (maintenance) or intermittent 
corticosteroids. 38 C.F.R. § 4.97, Diagnostic Code 6846 
(2008).  However, as the March 2008 VA examiner has 
associated these symptoms with the Veteran's asthma, for 
which he is not service connected, a higher disability rating 
based upon his pulmonary symptoms would not be appropriate.  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, during the 
relevant period, the Veteran meets the criteria for a 10 
percent disability rating for his service-connected 
asbestosis.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected asbestosis is 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his service-connected 
asbestosis, the "benefit-of-the-doubt" rule is not applicable 
and the Board must deny his claim.  See 38 U.S.C.A. § 
5107(b).


ORDER

An initial disability rating in excess of 10 percent for 
asbestosis is denied.



____________________________________________
JASON R. DAVITIAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


